18‐961‐cr (L) 
United States v. James 
         
                             UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
                                             
                                    SUMMARY ORDER 
 
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.    WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).   
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
 
                     At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 7th day of May, two thousand nineteen. 
 
PRESENT:  BARRINGTON D. PARKER, 
                     DENNY CHIN, 
                     SUSAN L. CARNEY, 
                                         Circuit Judges. 
                                
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
 
UNITED STATES OF AMERICA, 
                               Appellee, 
 
                     v.                                                                  18‐961‐cr (L) 
                                                                                         18‐977‐cr (Con) 
GARY JAMES, 
                               Defendant‐Appellant. 
 
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
 
FOR APPELLEE:                                                        TANISHA R. PAYNE, Assistant United 
                                                                     States Attorney (Emily Berger, Assistant 
                                                                     United States Attorney, on the brief), for 
                                                                     Richard P. Donoghue, United States 
                                                   Attorney for the Eastern District of New 
                                                   York, Brooklyn, New York. 
 
FOR DEFENDANT‐APPELLANT:                           DAVID GORDON, Law Office of David 
                                                   Gordon, New York, New York. 
 
              Appeal from the United States District Court for the Eastern District of 

New York (Johnson, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the case is REMANDED for further proceedings 

consistent with this order. 

              Defendant‐appellant Gary James appeals amended judgments entered 

April 5, 2018, following his guilty pleas to a two‐count superseding information 

charging him with conspiring to import cocaine and launder money and a one‐count 

indictment for failure to appear.    The district court sentenced James to a total of 108 

monthsʹ imprisonment ‐‐ 90 months for the drug‐related charges and 18 months for 

failing to appear, to run consecutively. 

              Between October 2009 and July 2010, Jamesʹs primary role was to recruit 

couriers for one of the leaders of the conspiracy.    In total, the district court found James 

responsible for the importation of at least 3 kilograms of cocaine, some of the proceeds 

of which he helped to launder and send from the United States back to Jamaica.    While 

on bail with a condition of home confinement, James removed his GPS monitoring 

device and absconded, and was not found for over two months.    He now appeals the 



                                              2
procedural and substantive reasonableness of his sentence.    We assume the partiesʹ 

familiarity with the underlying facts, the procedural history of the case, and the issues 

on appeal.     

                  James challenges the procedural reasonableness of his sentence on two 

grounds.    First, he argues that the district court erred in calculating the applicable 

Guidelines range because he is entitled to credit for acceptance of responsibility.   

Second, he asserts that the district court failed to state in open court the reasons for the 

sentence imposed on the conspiracy counts.    See 18 U.S.C. § 3553(c) (requiring that the 

district court ʺstate in open court the reasons for its imposition of a particular 

sentenceʺ). 

                  The record lacks sufficient explanation as to why the district court denied 

an adjustment for acceptance of responsibility; whether the district court considered the 

apparent sentencing disparity between James and his co‐conspirators who received 

considerably more lenient sentences (including time served sentences in some 

instances) in spite of higher Guidelines ranges; and why the district court declined to 

grant James a downward variance in light of all the circumstances and Jamesʹs ʺhistory 

and characteristics,ʺ 18 U.S.C. § 3553(a)(1).    The record also suggests some uncertainty 

on the part of the district court as to the correct interpretation of our mandate in the 

prior remand in this case.     




                                                3
               We remand to the district court to resolve this lack of clarity.    Because the 

district courtʹs resolution of these issues is preliminary to our consideration of the 

merits of the appeal, the remand is made pursuant to United States v. Jacobson, 15 F.3d 

19, 22 (2d Cir. 1994).    Accordingly, we remand to the district court such jurisdiction as 

is necessary to make clear its reasoning as to (1) its calculation of the applicable 

Guidelines range, including whether James qualified for an adjustment for acceptance 

of responsibility, see United States v. Cavera, 550 F.3d 180, 189‐90 (2d Cir. 2008) (en banc); 

(2) its imposition of a term of imprisonment of 90 months on the conspiracy counts in 

light of the need to avoid unwarranted disparity among defendants found guilty of 

similar conduct, see 18 U.S.C. § 3553(a)(6); and (3) the denial of Jamesʹs motion for a 

downward variance, see 18 U.S.C. § 3553(a)(2).    The district court may, in its discretion, 

fulfill this Courtʹs mandate by entering a supplementary statement of reasons or 

adjusting Jamesʹs sentence in a resentencing proceeding.    This Court (and this panel) 

shall retain jurisdiction over the matter.    Upon a decision by the district court, full 

jurisdiction will be restored to this Court and this panel by either party informing us by 

letter of the district courtʹs decision.     

               For the foregoing reasons, the case is REMANDED to the district court for 

further proceedings consistent with this order.    The mandate shall issue forthwith. 

                                                FOR THE COURT:   
                                                Catherine OʹHagan Wolfe, Clerk of Court 




                                                  4